        Case 1:18-cv-01185-JDP Document 18 Filed 08/12/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID CHARLES DREIER,                             Case No. 1:18-cv-01185-JDP
12                          Plaintiff,                  ORDER DIRECTING THE CLERK TO
                                                        CLOSE THE CASE
13             v.
                                                        ECF No. 17
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                            Defendant.
16

17

18            Plaintiff, has filed a notice of voluntary dismissal of his case. ECF No. 17. Under Rule
19   41(a) plaintiff may voluntarily dismiss this action without an order from the court at any time
20   before the opposing party answers the complaint. Fed. R. Civ. P. 41(a)(1)(A)(i). Thus, this case
21   has been dismissed without prejudice. The clerk of court is directed to close this case.
22

23   IT IS SO ORDERED.

24
     Dated:         August 11, 2020
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27   No. 204.
28
